Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on May 2, 1934. On March 12, 1965, respondent was indicted by a Grand Jury of the United States in and for the Southern District of New York for violation of sections 152 and 2 of title 18 of the United States Code, for knowingly and fraudulently making and causing to be made false accounts and false entries in invoices in relation to a bankruptcy proceeding. On March 8, 1967, following a trial before *14the court and a jury, he was convicted in the United States District Court for the Southern District of New York of the crimes of knowingly and fraudulently making and causing to be made false accounts and false entries in invoices in relation to a bankruptcy proceeding.
The crimes of which respondent stands convicted are felonies under Federal law and are felonies under the law of this State. (Penal Law, §§ 889, 893; People v. Anderson, 210 App. Div. 59, affd. 239 N. Y. 534.)
In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York, and his conviction requires that respondent’s name be stricken from the roll of attorneys. (Matter of Devine, 26 A D 2d 211, affd. 19 N Y 2d 592.)
Stevens, J. P., Eager, Babin, McNally and MoGivern, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.